DETAILED ACTION
This action is responsive to the following communication: the response filed on 2/28/2022.  The changes and remarks disclosed therein have been considered.
Claim(s) status: 1-20 pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/28/2022 has been considered by the examiner.

Allowable Subject Matter
Claim(s) 1-20 is/are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art of record and considered pertinent to the applicant's disclosure, taken individually or in combination, do not teach the claimed invention having the following limitation, in combination with the remaining claimed limitations.
With respect to independent claim 1 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely a current mirror coupled to the first device and to a first supply node; and a second device coupled to a second supply node and to the stack of layers, wherein the second device is controllable by the clock.
With respect to independent claim 11 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely a current mirror coupled to one of the at least two transistors; and a fourth logic device coupled to the first, second and third logic devices, the fourth logic device comprising: a spin orbit coupling material, a magnetoelectric material, at least two transistors to operate using a second clock, and a current mirror coupled to one of the at least two transistors, wherein the first and second clocks have different phases.
With respect to independent claim 17 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely a current mirror coupled to the first device and to a first supply node; and a second device coupled to a second supply node and to a layer of the stack of layers, wherein the second device is controllable by the clock; and a wireless interface to allow the processor to communicate with another device.
The allowable claims are supported in at least FIG. 2A of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is 571-.  The examiner can normally be reached on M Eastern.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                   /UYEN SMET/
    
        
            
                                
            
        
    
                                                                                 Primary Examiner, Art Unit 2824